Louis H. Neubeck is a disabled war veteran. On September 25, 1934, he filed with the Erie County Park Commission a written instrument claiming preference in appointment to the position of superintendent of any of the county parks, pursuant to sections21 and 22 of the Civil Service Law. In disregard of such application or notice, the Commission on July 9, 1935, appointed the appellant John W. Cheetham as superintendent of Ellicott Creek Park, who thereafter entered upon the performance of his duties. *Page 49 
Neubeck as a war veteran was given a preference in appointment to this vacancy which could not be taken away or nullified by any rule of the Commission regarding forms of application or lists or recommendation of the appointing power. Laws and rules are to carry out, not abolish, the constitutional provisions, provided of course that upon examination the veteran can perform the duties. In this case an examination has disclosed Neubeck's qualifications. Article V, section 6, of the State Constitution reads: "Appointments and promotions in the civil service of the state, and of all the civil divisions thereof * * * shall be made according to merit and fitness to be ascertained, so far as practicable, by examinations, which, so far as practicable, shall be competitive; provided, however, any honorably discharged soldiers * * * shall be entitled to preference in appointment and promotion, without regard to their standing on any list from which such appointment or promotion may be made. Laws shall be made to provide for the enforcement of this section."
The Civil Service Law was passed to fulfill this last command. Section 21 indicates that the veterans' preference applies to non-competitive and labor class as well as the competitive. Whenever any list of eligible persons shall contain the names of honorably discharged soldiers, etc., they shall head the list "and such persons shall be given preference on any list of registered applicants for employment in the labor service, in accordance with the dates of their several applications as though such application had been filed prior to those of any persons on such lists not entitled to the preference provided by this section."
Rules, regulations, forms or blanks shall be adopted to carry out these provisions of the law.
Any and every rule adopted by the Civil Service Commission must be in harmony with the letter and purpose of these sections of the Constitution and the Civil Service Law. *Page 50 
If rule XIX fails to give an opportunity to a veteran either to be placed upon a list or to be appointed because no list is made up or because the head of a department "recommends" only one appointment, ignoring a veteran who has made a demand or application for the place or for an examination, then that rule is inconsistent with veterans' rights, which cannot be evaded or avoided by failing to create a list. This would be an easy way to exclude veterans who were not wanted.
Rule XIX reads: "Employment in the non-competitive class. 1. The positions in the non-competitive class must be filled by such persons as upon proper non-competitive examinations shall be certified as qualified to discharge the duties of such positions by an examiner or examiners selected or appointed for that purpose by the commission. The head of any office, department or institution in which there may be a vacancy or vacancies in any position or positions in this class, may name for examination a person for each vacancy. The commission may provide by special regulation that in any institution where a number of persons are employed in the same grade, the employing officer may name for examination more than one person, in order that there may be a list of qualified persons from which to make an immediate selection in case of vacancy. Such nomination may be made to the commission, or to an examiner or board of examiners, as the commission may prescribe by regulations."
The Park Commission had notice that Louis H. Neubeck was a veteran and demanded or had made application for the position of Park Superintendent at the next vacancy. When the vacancy occurred for Ellicott Creek Park the Commission should have asked for the examination of Neubeck to fill the place or for the creation of a list including Neubeck if he were found fit. This rule does not give discretion to the head of any department to name for examination any person he pleases, ignoring all veterans who have applied. If he knows that a *Page 51 
veteran has made a demand for the vacancy or the position he must name such veteran for examination or else ask for a list from which to make the appointment. If this be not so the door is wide open for evasion of the Constitution and the Civil Service Law. This rule XIX must be read in harmony with these fundamental laws; in fact it is difficult to read it otherwise.
The order awarding mandamus to the petitioner should be affirmed, and the question answered in the affirmative.
LEHMAN, HUBBS and RIPPEY, JJ., concur with O'BRIEN, J.; CRANE, Ch. J., dissents in opinion in which LOUGHRAN and FINCH, JJ., concur.
Orders reversed, etc.